LETTS, Chief Judge,
concurring specially:
I concur with the majority in the result and agree that the applicable statutes do not appear to cover voluntary transfers. However, I think that is probably a legislative oversight rather than anything else.
*722The majority makes no mention of the fact that the initial crime here was only a misdemeanor whereas Section 39.02(5)(d) appears by its language to be contemplating felonies. However, this omission is not harmful to the result in the case at bar. On the contrary if the provision prohibiting transfers back to the juvenile division is only contemplating felonies, then a return to the juvenile division in the case now before us does no violence to Section 39.-02(5)(d).